In an adoption proceeding pursuant to Domestic Relations Law article 7, the father appeals from an order of the Family Court, Suffolk County (Lehman, J.), dated February 18, 2005, which, after a hearing, granted the petition to allow the mother’s husband to adopt the subject child.
Ordered that the order is affirmed, without costs or disbursements.
*852The father previously appealed from an order of the Family Court, Suffolk County, entered May 14, 2004, denying his petition for visitation and allowing the adoption of the subject child to proceed without his consent. This Court affirmed that order, finding that clear and convincing evidence supported the Family Court’s finding that the father abandoned the subject child, so that his consent to the adoption was not required (see Matter of Michael B.T. v Laurie T, 21 AD3d 419 [2005]). The sole issue raised by the father on this appeal is that the Family Court erred in holding that the adoption could proceed without his consent. Because this issue was raised and determined against the father on a prior appeal, we affirm the order appealed from (see Matter of Shondel J. v Mark D., 18 AD3d 551 [2005], affd on other grounds 7 NY3d 320 [2006]; Palumbo v Palumbo, 10 AD3d 680 [2004]). Miller, J.P., Luciano, Rivera and Spolzino, JJ., concur.